Name: Regulation (EEC) No 2878/73 of the Council of 22 October 1973 amending Regulation (EEC) No 619/71 laying down general rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: farming systems;  competition;  plant product;  leather and textile industries;  agricultural policy
 Date Published: nan

 Avis juridique important|31973R2878Regulation (EEC) No 2878/73 of the Council of 22 October 1973 amending Regulation (EEC) No 619/71 laying down general rules for granting aid for flax and hemp Official Journal L 297 , 25/10/1973 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 5 P. 0168 Greek special edition: Chapter 03 Volume 10 P. 0029 Swedish special edition: Chapter 3 Volume 5 P. 0168 Spanish special edition: Chapter 03 Volume 7 P. 0076 Portuguese special edition Chapter 03 Volume 7 P. 0076 REGULATION (EEC) No 2878/73 OF THE COUNCIL of 22 October 1973 amending Regulation (EEC) No 619/71 laying down general rules for granting aid for flax and hemp THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1308/70 (1) of 29 June 1970 on the common organization of the market in flax and hemp, as amended by the Act (2) concerning the conditions of Accession and the Adjustments to the Treaties, and in particular Article 4 (4) thereof; Having regard to the proposal from the Commission; Whereas Article 3 of Council Regulation (EEC) No 619/71 (3) of 22 March 1971 laying down general rules for granting aid for flax and hemp provides that aid shall be granted to the grower, but that for flax grown mainly for fibre, aid shall be divided between the grower and the initial purchaser; Whereas the application of the system laid down in Article 3 has met with some difficulties in respect of fibre flax ; whereas consequently the said system should be amended in order to adapt it to the existing situation in the Member States; Whereas, to ensure uniform application of the system of aid for fibre flax, the concept of grower should be defined, HAS ADOPTED THIS REGULATION: Article 1 Article 3 (2) of Regulation (EEC) No 619/71 is replaced by the following: "2. For flax grown mainly for fibre, half of the aid shall be granted to the grower and the other half to any natural or legal person who has concluded with the grower before a date to be determined a contract by which it obtains property in the straw flax. However, the whole of the aid shall be granted to the grower when: (a) the said contract has not been concluded before the abovementioned date, or (b) the grower as defined in Article 3 (a) (a) processes the straw flax or has it processed on his own account, or (c) the grower meets the conditions set out in Article 3 (a) (b)." Article 2 Article 3 (a), as set out below, shall be added to Regulation (EEC) No 619/71: "Article 3 (a) For the purpose of this Regulation, a "grower" shall mean any natural or legal person who: (a) produces flax or hemp on his own holding, or (b) has concluded, before sowing, a contract with an owner or farmer for the production of flax grown mainly for fibre, under which the owner or farmer (1)OJ No L 146, 4.7.1970, p. 1. (2)OJ No L 73, 27.3.1972, p. 14. (3)OJ No L 72, 26.3.1971, p. 2. - renounces all rights of ownership in the harvest; - receives in return a fixed sum per hectare, determined at the time of concluding the contract." Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the 1974/75 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 October 1973. For the Council The President Ib FREDERIKSEN